—Order, Supreme Court, New York County (Louis York, J.), entered October 1, 1996, which granted plaintiff’s motion for leave to serve a late notice of claim, without prejudice to defendant-appellant’s moving for “reconsideration” at the conclusion of the General Municipal Law § 50-h hearing, unanimously affirmed, without costs.
The motion was properly granted where the delay resulting from plaintiffs mistaken service of her notice of claim on the wrong public entity was short (see, Matter of Soto v New York City Hous. Auth., 180 AD2d 570), and where the section 50-h hearing might well clarify the location and nature of the alleged defect in the subway station pavement that caused plaintiff to fall, and the prejudice, if any, to defendant caused by the delay in supplying needed information (see, D’Alessandro v New York City Tr. Auth., 83 NY2d 891; Mayer v DuPont Assocs., 80 AD2d 799).
Concur — Lerner, P. J., Sullivan, Rosenberger, Nardelli and Andrias, JJ.